


Exhibit 10.17

 

 

CONSULTING AGREEMENT

 

 

                                                THIS CONSULTING AGREEMENT (this
“Agreement”) is made and entered into as of the 15th  day of May, 2006 by and
among Standard Parking Corporation, a Delaware corporation (“Standard”), D & E
Parking, Inc., a California corporation (“Consultant”) and Dale G. Stark
(“Stark”) and shall be effective as of May 1, 2007 (the “Commencement Date”).

 

 

RECITALS

 

 

                                               
A.                                   Standard is an operator and developer of
parking facilities throughout the United States.  Additionally, Standard has
begun to provide property management services, sweeping and scrubbing and
security services.

 

                                               
B.                                     Pursuant to the terms of that certain
Stock Purchase Agreement dated May 13, 1998 (the “Purchase Agreement”) by and
among the Company (formerly known as APCOA, Inc.), S & S Parking, Inc. (“S &
S”), Stark and Edward E. Simmons (“Simmons”), the Company purchased all of the
outstanding shares of S & S owned by Stark and Simmons, which purchase was made
effective as of May 1, 1998.

 

                                               
C.                                     Executive Parking Industries, L.L.C.
(“Executive Parking”), an affiliate of S & S and Standard, had, pursuant to the
terms of that certain Management and Non-Competition Agreement dated as of
December 31, 1996, executed by and among Executive Parking, S & S and Stark and
Simmons (the “First Executive Management Agreement”), previously engaged
Consultant and Stark and Simmons to perform and oversee various management
consulting duties with respect to the parking operations of Executive Parking.

 

                                               
D.                                    S & S assigned all its rights, duties and
obligations under the First Executive Management Agreement to Consultant, a
corporation owned entirely, either directly or indirectly, by Stark and Simmons,
pursuant to that certain Assignment and Assumption of Management and
Non-Competition Agreement by and between S & S and Consultant, effective as of
December 31, 1996.

 

                                               
F.                                      Pursuant to the provisions of the
Purchase Agreement, Consultant and Stark and Simmons, individually and
personally, agreed to continue to provide certain management consulting services
to the Standard pursuant to that certain Executive Parking Management Agreement
dated May 1, 1998, by and among Standard, Consultant, Simmons and Stark (the
“Second Executive Management Agreement”).

 

                                               
G.                                     The term of the Second Executive
Management Agreement commenced on May 13, 1998 and is scheduled to terminate on
April 30, 2007.

 

                                               
H.                                    Standard desires to ensure the continued
availability to Standard of the management consulting services provided by
Consultant and Stark in connection with the business of Standard following the
termination of the Second Executive Management Agreement on April 30, 2007.

 

                                               
I.                                         Consultant desires to be retained by
Standard and provide the management consulting services described herein on the
terms and conditions described hereafter.

 

                                                NOW, THEREFORE, in consideration
of the mutual covenants and agreements herein contained, the parties agree as
follows:

 

                                               
1.                                       Retention of Consultant.  Effective as
of the Commencement Date, Standard agrees to retain Consultant, and Consultant
agrees to serve as an independent consultant to Standard on the terms and
conditions set forth herein.

 

                                               
2.                                       Duties.  Consultant agrees to
diligently and in good faith render advice, counsel and direction to Standard
and its subsidiaries and affiliates (collectively “Standard”) in the promotion
and development of new vertical markets, including security services, garage
sweeping and scrubbing and property management. Consultant shall also, as
requested by Standard, provide advice and counsel with respect to the
development of Standard’s business in the Hawaiian Islands.  Consultant’s duties
shall also include contacting persons who own, manage or control parking
facilities and consulting and advising Standard on special projects as may be
agreed upon, from time to time, by the parties hereto.  For purposes of this
Agreement all references herein to “subsidiaries” or “affiliates” of Standard
shall be deemed to include subsidiaries or affiliates now or hereafter existing.

 

                                               
3.                                       Term.  This Agreement shall commence on
the Commencement Date and shall continue for a term of three (3) years ending on
April 30, 2010 (the “Consulting Term”).

 

 

 

--------------------------------------------------------------------------------


 

 

                                               
4.                                       Retainer & Consulting Fees.

 

a.                                       Consultant shall be paid a retainer
(the “Retainer”) of $250,000 per year, payable at the rate of $20,833.33 per
month.

 

b.                                      In addition to the Retainer, Consultant
shall also be entitled to a consulting fee (the “Consulting Fee”) of up to
$50,000 per year, based on an annual program established for Consultant by the
President and Chief Executive Officer of Standard based upon attainment of
agreed development goals for new vertical markets.

 

                c.                                       The Retainer and
Consulting Fee represent and constitute the entire financial obligation of
Standard to Consultant, and Consultant agrees that it shall not be entitled to
any other compensation.

 

                                               
5.                                       Authorized Expenses/Reimbursement. 
Standard will reimburse Consultant for reasonable business expenses incurred by
Consultant in connection with the performance of its duties outlined herein. 
Any such expense reimbursement requested by Consultant during the term shall be
expressly conditioned upon Consultant receiving advance approval from the
Executive Vice President of Standard then having operational responsibility for
the Western Region and documented receipts showing persons entertained, company
affiliation and business purpose in accordance with the regulations of the
Internal Revenue Service as then in effect.

 

                                               
6.                                       Relationship.  Consultant is retained
hereunder only for the purpose and to the extent set forth in this Agreement and
its relationship to Standard is that of an independent contractor.  The
personnel performing services under this Agreement, including Stark shall at all
times be under Consultant’s exclusive direction and control and shall be
employees of Consultant and not Standard.  Consultant shall pay all wages,
salaries, and other amounts due his employees in connection with this Agreement
and shall be responsible for all reports and obligations respecting them
relating to social security, income tax withholding, unemployment compensation,
workers’ compensation, and similar payroll reporting and employment matters.

 

                                               
7.                                       Benefits.  Except for those options to
purchase an aggregate of 8, 260.87 shares of Standard stock granted to Stark as
a Key Non-Employee (as defined in the Standard Long Term Incentive Plan
effective as of May 1, 2004) pursuant to a certain Non-Statutory Stock Option
Agreement dated May 27, 2004, and the Non-Statutory Stock Option Agreement dated
as of May 2, 2006, neither Consultant or Stark shall acquire any rights under
any pension, stock option, group insurance or any other benefit plans of
Standard by reason of this Agreement.

 

                                               
8.                                       Assignment.  This Agreement may not be
assigned by Consultant or any part of the services to be provided by Consultant
subcontracted without the express written consent and approval of Standard. 
Stark acknowledges and agrees that this is a personal service contract and the
services he is to provide hereunder are unique and personal and may not be
assigned by Stark or any of his duties delegated, without the express written
consent and approval of Standard.  Standard may assign this Agreement and the
Agreement shall be binding upon and inure to the benefit of any successor or
assignee of Standard.

 

                                               
9.                                       Indemnification.  Consultant and Stark
shall indemnify, defend, and hold harmless Standard from and against all claims
and actions, and all expenses incidental to such claims or actions, based upon
or arising out of damage to property or injuries to persons or other tortuous
acts caused or contributed to by Consultant, Stark or anyone acting under its or
his direction or control or in its or his behalf in the course of the
performance under this Agreement, provided the aforesaid indemnity and hold
harmless agreement of Consultant and Stark shall not be applicable to any
liability based upon the negligence of Standard.  This Section 9 and the
indemnity obligation of Consultant and Stark shall survive the termination of
this Agreement for any reason.

 

                                               
10.                                 Notices.  Any notice or communications to be
given shall be in writing and shall be served personally, by express courier,
facsimile copy, or mailed by United States registered or certified mail, return
receipt requested, to the following addresses:

 

 

To :

 

Standard Parking Corporation

 

 

Attn: Legal Department 

 

 

900 North Michigan Avenue

 

 

Suite 1600 

 

 

Chicago, IL 60611

 

 

Fax# (312) 640-6162 

 

 

To Consultant

 

& Stark:     Mr. Dale E Stark

 

 

29310 Wagon Road

 

 

Agora, CA 91301

 

 

 

--------------------------------------------------------------------------------


 

 

                                               
11.                                 Covenants Against Unfair Competition and
Disclosure of Confidential Information.

 

a.                                       During the term of this Agreement,
Consultant, Stark and, as applicable, its and his partners, associates,

employees and/or affiliates (collectively hereinafter referred to as
“Responsible Parties”) will have access to and will gain knowledge with respect
to trade secrets and private and secret processes of Standard, confidential
information concerning the financial statements and operations of Standard, its
sales and marketing activities and procedures, its bidding techniques, its
design and construction techniques, product research and engineering data, its
customer lists of owners of parking facilities, or credit and financial data
concerning such customers or potential customers (in the aggregate referred to
hereinafter as “Secret and Confidential Information”).  Consultant and Stark
acknowledge that the Secret and Confidential Information constitutes a valuable,
special and unique asset of Standard, to which Standard has the right to retain
and hereby does retain all of its proprietary interests.  However, access to and
knowledge of the Secret and Confidential Information is essential to the
performance of Consultant’s and Stark’s services for Standard.  In recognition
of this fact, Consultant and Stark agree that neither the Consultant, Stark nor
any of the Responsible Parties will, during or after the Consulting Term,
disclose or divulge any of such Secret and Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever (except as necessary in the performance of Consultant’s and Stark’s
duties hereunder) or make use of any of the Secret and Confidential Information
for its or his own purpose or those of the Responsible Parties.

 

b.                                      Consultant and Stark acknowledge and
agree that the remedy at law for any breach of this Section 11 will be
inadequate and that the damages flowing from such breach are not readily
measurable in monetary terms.  Accordingly, it is acknowledged that Standard
shall be entitled, among other remedies, to immediate injunctive relief for any
breach and, if the court so permits, to obtain a temporary order restraining any
threatened or further breach.  This covenant shall nevertheless, if breached,
give rise to monetary damages, if any, in accordance with the other provisions
of this Agreement.  Upon the breach or threatened breach, Standard shall be
relieved of any and all obligations to pay any Retainer or Consulting Fee then
due and owing or to become due and owing to Consultant and/or Stark.

 

c.                                       The covenants on the part of Consultant
and Stark set forth in this Section 11 shall be construed as agreements
independent of any other provisions of this Agreement, and the existence of any
claim or cause of action of the Consultant and/or Stark against Standard,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Standard of these covenants.

 

                                               
12.                                 Death or Disability of Stark.  In the event
of the death or disability (as determined by Standard in its sole discretion) of
Stark occurring during the Consulting Term, this Agreement shall be deemed
terminated upon notice from Standard.  Any Retainer or Consulting Fees earned
through he date of termination shall be paid to Stark or Stark’s beneficiaries,
as applicable, in accordance with Section 4 hereof.

 

                13.                                 Representations by
Consultant.  In representing Standard to third parties, Consultant, Stark or any
of the Responsible Parties, shall not represent itself, himself or themselves as
having any authority to bind or commit Standard to any contract, to invest
funds, or to extend a line of credit in the name of Standard.

 

                                               
14.                                 Termination.  In addition to the termination
rights set forth in Section 3 herein, this Agreement may be terminated by either
party if the other party defaults in any of its obligations hereunder, and fails
to cure such default within fifteen (15) days following receipt of written
notice thereof.  Provided, however, a violation by Consultant, Stark and/or the
Responsible Parties of Section 11 herein shall constitute grounds for immediate
termination of this Agreement by Standard and forfeiture of any Retainer or
Consulting Fees and/or other sums due or to become due to Consultant hereunder.

 

                                               
15.                                 Invalid Provisions.  Should any portion of
this Agreement, for any reason, be declared by a court of competent jurisdiction
to be unreasonable or invalid, any such unreasonable portion shall be
enforceable to the extent deemed reasonable by such court and any such
invalidity shall not affect the remaining portion of this Agreement, which
remaining portions shall continue in full force and effect as if this Agreement
had been executed with the invalid portion thereof eliminated; it being the
intention of the parties that they would have executed the remaining portion of
this Agreement without including any such invalid portion.

 

                16.                                 Governing Law and Method of
Amendment.  This Agreement shall be governed by and construed in accordance with
the laws of the State of California and contains the entire understanding and
agreement between the parties and shall not be amended, modified or
supplemented, except by written agreement by the parties hereto.

 

                                                17.           Integration.  This
Agreement and the covenants and agreements contained in the Second Executive
Management Agreement that by their terms survive the termination of the Second
Executive Management Agreement, including but not limited to Section 2.3 (a) and
(b) and Sections 5.1, 5.2 and 5.3 (the “Continuing Covenants”) represent the
entire agreements of the parties with respect to the subject matter hereof. 
Consultant and Stark expressly reaffirm the continued validity of the Continuing
Covenants and affirm that these covenants were essential conditions to the
acquisition by Standard of Stark’s ownership interest in Executive Parking and
he acknowledges and reaffirms that the restrictions in Section 2.3 are
reasonable protections under the circumstances as contemplated in the Second
Executive Management Agreement and affirmed by this Agreement.

 

 

 

 

--------------------------------------------------------------------------------


 

 

                                                IN WITNESS WHEREOF, the parties
hereto have executed this Agreement the date first above written.

 

Standard Parking Corporation

 

By:

 

/s/ JAMES A. WILHELM

 

 

James A. Wilhelm

 

Consultant:

 

By:

 

/s/ DALE G. STARK

 

 

Dale G. Stark, Individually

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 
